Citation Nr: 1826218	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a June 2009 written statement, the Veteran requested both a video conference hearing and a Travel Board hearing.  The RO scheduled a Travel Board hearing at the Houston RO in April 2015.  Nevertheless, the Veteran has been incarcerated since 1976.  As a result, on April 9, 2015, a representative from the Texas Department of Criminal Justice informed the RO that it was unable to transport offenders to VA hearings, but that arrangements could be made for a VA representative to meet the offender at the Texas Department of Criminal Justice.  Such hearings, however, are unavailable, as hearings before the Board may be held in Washington, D.C. or at a VA facility.  38 C.F.R. §20.705.  Thus, as neither the Veteran nor his representative appeared for the April 2015 travel board hearing at the Houston RO, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. §20.704 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

As required by the May 2017 Board remand, the RO procured a December 2017 VA medical opinion to assess the etiology of the Veteran's bilateral ankle disorder.  Ultimately, the VA examiner opined that the Veteran's right and left ankle disabilities were less likely than not related to active duty service.  As her stated rationale, the examiner indicated that there is no documentation that supports the Veteran had chronic pain during military service or one year following discharge.  The examiner also indicated that, following the Veteran's treatment for ankle pain in September 1974, he had no residual ankle complaints as at his separation examination.  Further, the examiner stated that the Veteran's current diagnosis of osteoarthritis is consistent with aging.  

In spite of the RO's attempt at obtaining an adequate medical opinion, the Board finds that the December 2017 VA medical opinion is insufficient for rating purposes.  In relevant part, the VA examiner relied on the lack of medical documentation of complaints for ankle pain and did not specifically consider or discuss the Veteran's competent statements concerning continuity of symptoms since service.  See August 2015 Statement in Support of Claim.  Moreover, the examiner did not consider or discuss the December 2012 and February 2013 buddy statements that indicate that the Veteran complained of bilateral ankle pain within months of active duty service.  See December 2012 Notification Letter and February 2013 Correspondence; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay persons are competent to report symptoms of pain).  Such consideration is necessary before the Board can perform a fully informed adjudication of the claim.  Stefl, 21 Vet. App. at 120; Barr, 21 Vet. App. at 303.  
The Board also finds that the December 2017 VA examiner failed to consider and discuss adequately the September 1974 service treatment record (STR), which indicated that the Veteran had an ankle strain and mild pes planus/heel valgus.  Pursuant to the May 2017 remand directives, the VA examiner was specifically requested to discuss the September 1974 service treatment records (STRs).  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand is required for a new VA examination specifically to consider and discuss the September 1974 STR showing of ankle strain and mild pes planus/heel valgus.  

In addition, the Veteran has indicated that he received treatment for his ankles from the University of Texas Medical Branch/Texas Department of Criminal Justice since 1976.  See January 2013 Authorization for Release of Information.  Significantly, however, the records dated from 1976 to 2015 were not specifically requested and do not appear in the VA claims file.  See June 2005 Authorization for Release of Information.  Accordingly, remand is required for additional development. 

The Board further observes that, although the Veteran is currently incarcerated, VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  Specifically, the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement.  As such, individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C. § 5711 (2012).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 
The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  M21-1, Part III.iv.3.F.2.d.

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain any outstanding records of pertinent medical treatment from VA, private health care providers, and the University of Texas Medical Branch/Texas Department of Criminal Justice (UTMB/TDCJ).  The RO is instructed specifically to request medical records from UTMB/TDCJ from 1976 to 2015.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's bilateral ankle disability.  In scheduling this examination, the AOJ should ensure that it complies with the relevant caselaw, VA Adjudication Procedure Manual provisions, and VBA Fast Letter set forth on the prior pages of this Remand.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  The examiner should identify the existence of any right and/or left ankle disabilities present during the course of the claim.  

b)  For any diagnosed left/right ankle disability the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any such disability had its onset during active service or is otherwise related to active service, to include the Veteran's September 1974 diagnoses of ankle strain and mild pes planus/heel valgus. 

In rendering these opinions, the examiner must comment on:

(i) the May 2006 X-ray report showing mild degenerative changes to both ankles; 
(ii) the August 2006 X-ray report showing osteoarthritic changes of the left ankle; 
(iii) the December 2012 and February 2013 buddy statements regarding continuity of symptomatology.  See December 2012 Notification Letter and February 2013 Correspondence; and 
(iv) the Veteran's statements regarding continuity of symptomatology since service must also be considered and discussed.   See August 2015 Statement in Support of Claim. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

